Name: Commission Implementing Regulation (EU) 2017/1264 of 12 July 2017 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 30 June to 7 July 2017 in the context of the tariff quota for maize opened by Regulation (EC) No 969/2006
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product;  cooperation policy;  agricultural policy;  international trade
 Date Published: nan

 13.7.2017 EN Official Journal of the European Union L 182/40 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1264 of 12 July 2017 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 30 June to 7 July 2017 in the context of the tariff quota for maize opened by Regulation (EC) No 969/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 969/2006 (2) opened an annual import tariff quota of 277 988 tonnes of maize (order number 09.4131). (2) Article 2(1) of Regulation (EC) No 969/2006 fixes a quantity of 138 994 tonnes for the subperiod No 2 from 1 July to 31 December 2017. (3) The quantities covered by the applications for import licences lodged from 30 June 2017 as from 13.00 to 7 July 2017 at 13.00 (Brussels time) exceed those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (4) Import licences should no longer be issued under Regulation (EC) No 969/2006 for the current quota period. (5) In order to ensure the efficiency of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by the applications for import licences in respect of the quota referred to in Article 2(1) of Regulation (EC) No 969/2006 (order number 09.4131) lodged from 30 June 2017 as from 13.00 to 7 July 2017 at 13.00 (Brussels time) shall be multiplied by an allocation coefficient of 2,556976 %. 2. The submission of new import licence applications in respect of the quota referred to in Article 2(1) of Regulation (EC) No 969/2006 (order number 09.4131) is suspended as from 7 July 2017 at 13.00 (Brussels time) for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13).